Name: Regulation (EEC) No 748/68 of the Council of 18 June 1968 laying down general rules for postponing part of the sugar production to the following marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 129 21.6.68 Official Journal of the European Communities No L 137/1 REGULATION (EEC) No 748/68 OF THE COUNCIL of 18 June 1968 laying down general rules for postponing part of the sugar production to the following marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, establishing theHaving regard to the Treaty European Economic Community; price levels at the change-over from one marketing year to the next, measures may be adopted to offset the price difference in respect of sugar in store on 1 July ; whereas, in these circumstances, provision should be made for the payment of the minimum price for beet ruling during the year in which the beet concerned was processed, for a quantity of beet corresponding to the quantity of sugar carried for ­ ward; Whereas, pursuant to Article 32 (2) of Regulation No 1009/67/EEC, the manufacturer is required to keep the quantity of sugar carried forward in store at his own expense for a period of twelve months where the sugar carried forward is within the maximum quota, or for a longer period where the sugar carried forward is outside the maximum quota; whereas by reason of the carry-forward not only sugar manufacturers but also beet and cane growers obtain additional payment for products sold ; whereas it should therefore be possible for sugar manufac ­ turers to require beet and cane growers to contribute up to a maximum amount towards storage costs ; whereas this maximum amount can be calculated on the basis of the information available on storage costs and of the contribution made by beet growers towards other common levies, that is to say on the basis of the reimbursement fixed to offset storage costs and the contribution made by beet growers to the production levy; Having regard to Council Regulation No 1009/67/ EEC1 of 18 December 1967 on the common organis ­ ation of the market in sugar, and in particular Article 32 (3 ) thereof; Having regard to the proposal from the Commission ; Whereas Article 32 (2) of Regulation No 1009/67/ EEC provides that, in respect of the carry-forward of a quantity of sugar to the following marketing year, the Council shall adopt provisions concerning payment for beet, the prior agreement of beet and cane sellers, and their contribution towards storage costs ; Whereas Article 1 of Council Regulation (EEC) No 206/682 of 20 February 1968 laying down outline provisions for contracts and inter-trade agreements on the purchase of beet, defines an inter-trade agree ­ ment between sugar manufacturers and beet growers ; whereas, to take the interests of beet growers into account, a manufacturer should only be allowed to carry sugar forward where provision is made for this in an inter-trade agreement of this kind; whereas relations between sugar manufacturers and cane growers in the French overseas departments are governed by the joint committee of the factory con ­ cerned ; whereas, to take the interests of cane growers into account, the carry-forward of cane sugar should be conditional upon the consent of that committee ; Whereas a manufacturer who disposes of sugar car ­ ried forward during the marketing year following the year in which it was produced can obtain a price equal to the intervention price valid for that market ­ ing year ; whereas under Article 37 (2 ) of Regulation No 1009/67/EEC, in the event of an alteration in HAS ADOPTED THIS REGULATION : Article 1 1 . A manufacturer may carry forward a quantity of beet sugar to the following marketing year pursuant to Article 32 of Regulation No 1009/67/EEC only if provision is made for this in an inter-trade agree ­ ment within the meaning of Article 1 of Regulation (EEC) No 206/68 . 2 . A manufacturer may carry forward a quantity of cane sugar to the following marketing year pur ­ suant to Article 32 of Regulation No 1009/67/EEC only if this is approved by the joint committee of the factory concerned . 1 OJ No 308 , 18.12.1967, p. 1 . 2 OJ No L 47, 23.2.1968 , p . 1 . 130 Official Journal of the European Communities Article 2 before 1 January in respect of the carry-forward of sugar produced during the current marketing year. Article 3 1 . The manufacturer may require beet or cane sel ­ lers to reimburse part of the storage costs in respect of the quantity of beet or cane corresponding to the quantity of sugar carried forward to the following marketing year up to a maximum amount to be calculated on the basis of the reimbursement referred to in Article 8 of Regulation No 1009/67/EEC and of the percentage referred to in Article 27 (4) of that Regulation. 2 . The maximum amount referred to in paragraph 1 shall be fixed per metric ton of beet and per month Subject to the provisions of Article 2, sugar manu ­ facturers shall be required to pay, in respect of pro ­ cessed beet corresponding to the quantity of sugar carried forward, a price which is not less than the price referred to in the first indent of Article 4 ( 1 ) of Regulation No 1009/67/EEC valid for the market ­ ing year during which the beet was processed into sugar, adjusted by price increases and reductions to allow for deviations from the standard quality. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 18 'June 1968 . For the Council The President E. FAURE